Citation Nr: 0327669	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder 
manifested by chest pain, including heart disease and a heart 
murmur.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including scabies and shingles.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disorder of the 
prostate.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a granuloma of the 
left lung.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative 
changes of the spine.  

7.  Entitlement to an increased rating for nonspecific 
urethritis, currently assigned a noncompensable evaluation.  

8.  Entitlement to an initial compensable rating for scars on 
the left side of the chin and above the right eyebrow.  

9.  Entitlement to an initial compensable rating for scars on 
the left biceps and the lateral aspect of the left shoulder.  

10.  Entitlement to a compensable rating based on disability 
from multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty from March 1950 to March 
1954.  He apparently had additional service in the reserves, 
although currently unverified, on active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

Historically, an August 1954 rating granted service 
connection for teeth numbers 12, 14, 15, and 19 for the 
purpose of receiving VA outpatient dental treatment.

The veteran was notified in August 1998 of a rating action 
that month which had granted service connection for 
nonspecific urethritis and for residuals of a perforation of 
his left tympanic membrane-each of which was assigned a 
noncompensable (i.e., 0 percent) evaluation.  Service 
connection was denied for a heart murmur, scabies, rash, and 
skin problem on the basis that those claims were not well 
grounded.  Service connection also was denied for benign 
prostatic hypertrophy.  The veteran did not appeal that 
decision.

An October 1999 rating granted service connection for scars 
on the left side of the chin and above the right eyebrow and 
for additional scars on the left biceps and the lateral 
aspect of the left shoulder.  Noncompensable evaluations were 
assigned.  Service connection was denied for residuals of a 
left knee injury (noting that it had occurred at a military 
base during the veteran's civilian employment) and for a 
dental condition on the basis that those claims were not well 
grounded.  The RO also denied the veteran's petition to 
reopen the previously denied claims for service connection.  
As well, the RO denied his claim for a compensable rating 
based on disability from multiple noncompensable service-
connected disabilities.


The veteran filed a timely notice of disagreement (NOD) in 
November 1999 and, after a statement of the case (SOC) was 
issued in March 2000, filed a timely substantive appeal (VA 
Form 9) in May 2000.  In it, he requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board hearing.  
But after information was provided him concerning his travel 
Board hearing, he submitted another VA Form 9 on 
July 24, 2000, requesting an RO hearing, instead, before a 
local hearing officer.  The veteran specifically stated that 
he did not want a Board hearing.  Accordingly, his request 
for a travel Board hearing has been withdrawn.  38 C.F.R. 
§ 20.704(e).

In a September 2002 rating the RO stated the veteran 
previously had filed for service connection for a heart 
murmur, scabies, rash, skin problems, left knee disorder, and 
dental condition.  The RO then stated that, under the 
guidelines of the Veterans Claims Assistance Act of 2000 
(VCAA), those claims were again being reviewed; the RO next 
proceeded to deny them on a de novo basis.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminated the requirement of submitting a well-grounded 
claim, expanded VA's duty to notify the appellant and the 
representative of the type of evidence needed to support a 
claim, and enhanced VA's duty to assist in developing the 
information and evidence necessary to substantiate a claim.  
The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The VCAA took effect on November 9, 2000, 
during the pendency of this appeal.  So it is potentially 
applicable to this case.  Holliday v. Principi, 14 Vet. App. 
280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  

As mentioned, the VCAA redefines the obligation of VA with 
respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 
2002).  First, VA has a duty to notify an appellant and 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Then, VA has a duty to assist in obtaining 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

According to VAOGCPREC 3-2001 (January 22, 2001), claims that 
were denied or dismissed as not well grounded during the 
period beginning on July 14, 1999 (date of Morton v. West, 12 
Vet. App. 477 (1999)) and ending on date of enactment of the 
VCAA on November 9, 2000, will be readjudicated upon request 
of the appellant or on VA's own initiative when brought to 
VA's attention.  McQueen v. Principi, No. 00-7091 (Fed. Cir. 
December 14, 2000) (per curiam) (citing VBA Fast Letter 00-
87).

While the September 2002 rating purported to readjudicate the 
claims previously denied in August 1998 (as not well 
grounded) on a de novo basis, the adjudication of those 
claims became final prior to the Morton decision.  Thus, the 
submission of new and material evidence is required to reopen 
those claims.  38 C.F.R. § 3.156.  Readjudication was 
required only of the claims denied in the October 1999 rating 
as not well grounded, i.e., those for service connection for 
a left knee disorder and for a dental condition.  And 
although those two denials, as not well grounded, were 
appealed, it was held in VAOGCPREC 3-2001 that "[i]f the 
claimant wishes to appeal the decision made on 
readjudication, he or she must file a timely NOD with the 
decision, even if the original decision had been appealed."  

Here, the subsequently received Statement of Accredited 
Representative (VA Form 646), dated August 2003, is deemed to 
be a valid NOD to the September 2002 readjudication of the 
claims for service connection for a left knee disorder and 
for a dental condition.  But an SOC has not been issued since 
then which would allow the veteran to perfect the appeal as 
to these specific issues.  Where, as here, a veteran files an 
NOD and the RO has not issued an SOC, the claims must be 
remanded to the RO for issuance of an SOC instead of merely 
referring the claims there.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  




REMAND

From a preliminary review of the record, it appears the 
veteran is claiming that some of the disorders, for which 
service connection previously was denied, were incurred 
during either his ACDUTRA or INACDUTRA.  Information has been 
submitted concerning his pay while he was a reservist, but 
there has been no verification of his actual dates of ACDUTRA 
and INACDUTRA.  And there needs to be before further 
consideration of his claims.

Also, in an August 1, 2002, letter the RO informed the 
veteran of the rights and duties created by the VCAA.  Of 
particular note, though, he was requested to provide 
information and evidence by September 1, 2002 (i.e., within 
30 days).  And he was informed that, if the evidence was not 
received within one year from the date of that letter, and 
the RO decided that he was entitled to VA benefits, the RO 
might be able to pay benefits from the date his claim was 
received.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent. 

2.  Take the appropriate steps to verify all 
periods of the veteran's ACDUTRA and INACDUTRA.  

3.  Ask the veteran to provide the names and 
addresses of all VA and non-VA clinical sources 
and approximate dates of treatment, evaluation or 
hospitalization since military service for the 
disorders at issue.  Ask the veteran to complete 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).   

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or medical 
opinions, including having simply verbally 
informed him, that any claimed disorder is 
related to or otherwise due to his service in the 
military or to a disability for which 
service connection already has been granted.  
This includes aggravation of a condition at issue 
by an already service-connected disability.

The veteran should be requested to complete and 
return the necessary authorization forms for 
obtaining all requested records.  

4.  Send the veteran an SOC concerning the issues 
of his entitlement to service connection for a 
left knee disorder, to include chondromalacia and 
a meniscal tear and postoperative residuals, and 
for service connection for a dental condition.  
He and his representative must be advised that a 
timely substantive appeal, such as a VA Form 9 or 
equivalent statement, must be submitted in 
response to the SOC to "perfect" an appeal to the 
Board concerning these specific issues.  They 
also must be advised of the time period in which 
to perfect an appeal.  And if, and only if, they 
perfect a timely appeal concerning these claims 
should they be returned to the Board.  

5.  The RO also should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions of 
the VCAA and the implementing regulations.  
Assure that all notice and development required 
by the VCAA has been done.  

6.  Then readjudicate the remaining claims.  If 
compensable ratings are awarded for the service-
connected scars, consider whether the ratings 
should be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Moreover, the 
RO must specifically address whether the claimed 
hearing loss, if any, is secondary to or 
aggravated by the service-connected residuals of 
a perforation of the tympanic membrane and 
whether a prostate disorder, if any, is secondary 
to or aggravated by the service-connected 
nonspecific urethritis.  If the benefits sought 
remain denied, prepare a supplemental statement 
of the case (SSOC) and send it to the veteran and 
his representative.  Also provide an appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


